Exhibit 10.13
RESTRICTED STOCK GRANT NOTICE AND AGREEMENT
          MedAssets, Inc. (the “Company”), pursuant to its Long Term Performance
Incentive Plan (the “Plan”), hereby grants to Holder the number of shares of the
Restricted Stock set forth below, pursuant the terms of this Restricted Stock
Grant Notice and Agreement (this “Grant Notice”). The Restricted Stock is
subject to all of the terms and conditions as set forth herein, as well as the
terms and conditions of the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

     
Holder:
     
Date of Grant:
     
Number of Shares of
   
Restricted Stock:
                                          
 
   
Vesting Schedule:
  [Applicable vesting schedule to be inserted]
 
   
Termination:
  In the event of Holder’s Termination (i) by the Employer for any reason other
than Cause, (ii) by reason of Holder’s death or Disability, or (iii) by Holder
for any reason other than a Qualifying Retirement, (A) all vesting with respect
to the Restricted Stock shall cease, and (B) any unvested shares of Restricted
Stock shall be forfeited by Holder for no consideration.

In the event of Holder’s Termination by reason of a Qualifying Retirement, the
Restricted Stock shall continue to vest in accordance with its original vesting
schedule as if no such termination had occurred.

In the event of Holder’s termination by the Employer for Cause, (i) all vesting
with respect to the Restricted Stock shall cease, (ii) any unvested shares of
Restricted Stock shall be forfeited by the Holder for no consideration, and
(iii) any vested shares of Restricted Stock shall remain subject incentive
compensation clawback or recoupment policy then approved by the Company, as set
forth below.
 
   
Additional Terms:
   

  •   The transfer restrictions described in Section 6(b) of the Plan are
incorporated herein by reference and made a part hereof.     •   The Restricted
Stock granted hereunder shall be registered in Holder’s name on the books of the
Company during such time that the Restricted Stock remains unvested and for such
additional time that the Company deems appropriate. Any certificates
representing the vested Restricted Stock delivered to Holder shall be subject to
such stop transfer orders and other restrictions as the Company may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which such shares are listed,
and any applicable federal or state laws, and the Company may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions as the Company deems appropriate.     •   Holder shall be the
record owner of the shares of Restricted Stock until or unless such Restricted
Stock is forfeited, or otherwise sold or transferred in accordance with the
terms of the Plan, and as record owner shall generally be entitled to all rights
of a stockholder of the Company with respect to the Restricted Stock; provided,
however, that the Company will retain custody of all dividends and
distributions, if any (“Retained Distributions”), made or declared on the
Restricted Stock (and such Retained Distributions shall be subject to forfeiture
and the same restrictions, terms and vesting and other conditions as are
applicable to the Restricted Stock) until such time, if ever, as the Restricted
Stock with respect to which such Retained Distributions shall have been made,
paid or declared shall have become vested, and such Retained Distributions shall
not bear

1



--------------------------------------------------------------------------------



 



      interest or be segregated in a separate account. As soon as practicable
following each applicable vesting date (and in no event later than 2 1/2 months
following the end of the calendar year in which the applicable vesting date
occurs), any applicable Retained Distributions shall be delivered to Holder.    
•   Upon vesting of the Restricted Stock (or such other time that the Restricted
Stock is taken into income), Holder will be required to satisfy applicable
withholding tax obligations, if any, as provided in the Plan.     •   Holder
acknowledges and agrees that, as a condition of the grant of Restricted Stock
hereunder, and in accordance with Section 18(a) of the Plan, the Restricted
Stock granted hereunder will be forfeited, in the discretion of the Committee,
in the event that (i) at any time during the term of Holder’s employment with
the Company, or prior to the second (2nd) anniversary of Holder’s Termination
for any reason, the Committee in good faith determines that Holder has committed
a material breach of Holder’s employment or post-employment obligations to the
Company, or (ii) any forfeiture event set forth in any incentive compensation
clawback or recoupment policy then approved by the Company occurs. Holder
further acknowledges and agrees that the adoption or amendment of any such
policy shall in no event require the prior consent of Holder.     •   This Grant
Notice does not confer upon Holder any right to continue as service provider of
the Company, the Employer or their respective Affiliates.     •   This Grant
Notice shall be construed and interpreted in accordance with the laws of the
State of Delaware, without regard to the principles of conflicts of law thereof.
    •   Holder agrees that the Company may deliver by email all documents
relating to the Plan or the Restricted Stock (including, without limitation, a
copy of the Plan) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, disclosures that
may be required by the Securities and Exchange Commission). Holder also agrees
that the Company may deliver these documents by posting them on a website
maintained by the Company or by a third party under contract with the Company.
If the Company posts these documents on a website, it shall notify Holder by
email.

*      *      *
THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE AND THE PLAN,
AND, AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK HEREUNDER, AGREES
TO BE BOUND BY THE TERMS THIS GRANT NOTICE AND THE PLAN.

                      MEDASSETS, INC.       HOLDER    
 
                   
By:
                                     
 
  Signature           Signature    
 
                   
Title:
                   
 
                   
 
                   

2